UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6293


DORSEY LOUIS BOOKER,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS, Warden FCI-II,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-hc-02287-D)


Submitted: August 4, 2020                                         Decided: August 17, 2020


Before AGEE and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dorsey Louis Booker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dorsey Louis Booker, a federal prisoner, appeals the district court’s order

dismissing his 28 U.S.C. § 2241 petition for lack of jurisdiction. We have reviewed the

record and find no reversible error. Accordingly, we affirm the district court’s order. See

Booker v. Andrews, No. 5:18-hc-02287-D (E.D.N.C. Jan. 29, 2020); see also United States

v. Dodge, 963 F.3d 379, 384-85 (4th Cir. 2020). We deny a certificate of appealability as

unnecessary. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                              AFFIRMED




                                            2